DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2-8, 10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is represented by Xiang et al (CN 109336142 A) and Wang et al (CN 106865582 A), both of which were cited by applicant on an IDS dated 10/18/2021.  Machine translations of the disclosures of Xiang and Wang are provided with this action.
Xiang teaches a similar process for separation and extraction of lithium resources, to extract from salt lake brines [0002] in which aluminum salt is added to the brine to create a co-precipitation reaction, along with sodium hydroxide (lye) [0015] to obtain a hydrotalcite.  The brine may be evaporated and concentrated to a filter cake, which may then be suspended in a slurry with suitable acid or base for pH control , and then reacted for delithiation and filtration and washing/drying [0016-0020].  These are similar to the steps S1-S3 of the instant claimed method, but do not teach or fairly suggest the specific required operating conditions, including conditions for nucleation with the hydrotalcite crystal.  Further, the molar ratio of aluminum ion to lithium ion in the taught process does not overlap with the ratios required by the instant invention; where the instant invention requires 1.5:1 or higher ratio of aluminum ion to lithium ion (up to 3.5:1), Xiang teaches operating with lithium ion at higher amounts (i.e. an aluminum ion to lithium ion ratio that is 1 or less, between 1:1 and 1:6) [0016].

Even to the extent that one of ordinary skill in the art would find it obvious to combine the teachings of Xiang and Wang to provide a combined system with improved lithium recovery, the prior art alone or in combination does not teach the specific detailed order of steps and specific operating conditions, ion concentrations, and the like required by the claimed invention, such that the claimed invention is free from the prior art and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777